DETAILED ACTION
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  
The subject matter claimed in the instant application is fully disclosed in the claims 1-27 of Application No. 20200014516 and claims 1-36 of U.S. Patent No. 10305661, as follows:
Instant application:

1. A method, comprising:

identifying, by a communication apparatus, a sequence group of a cell, wherein the sequence group comprises a plurality of sub-groups, each sub-group comprises at least one sequence, and each sub-group in the sequence group corresponds to a different time-frequency resource occupation mode of the at least one sequence; 

determining, by the communication apparatus, sequence generation information of a first sequence in a first sub-group of the sequence group, based on a time-frequency resource occupation mode corresponding to the first sub-group; and 

generating, by the communication apparatus according to the sequence generation information, a second sequence corresponding to the first sequence; 

wherein, based on the second sequence, a signal is generated for transmission to another communication apparatus, or a signal received from the other communication apparatus is processed.

2. The method according to claim 1, wherein the communication apparatus is a terminal device, and the other communication apparatus is a network device, and the method further comprises: generating, by the terminal device, the signal according to the second sequence; and transmitting, by the terminal device, the signal to the network device.

3. The method according to claim 1, wherein the communication apparatus is a network device, and the other communication apparatus is a terminal device, and the method further comprises: receiving, by the network device, the signal from the terminal device; and processing, by the network device, the received signal based on the second sequence.

4. The method according to claim 1, wherein the identifying the sequence group of the cell comprises: determining the sequence group of the cell according to identification information of the cell.

5. The method according to claim 4, wherein at least one sequence in the sequence group that corresponds to a first bandwidth of the time-frequency resources has a higher correlation with another sequence in the same sequence group that corresponds to a second bandwidth of the time-frequency resources than with a sequence in another sequence group that corresponds to the second bandwidth 

6. The method according to claim 1, wherein sequences in the sequence group of the cell comprise one or more of the following: a constant amplitude zero auto-correlation (CAZAC) sequence, a fragment of a CAZAC sequence, and a sequence obtained through combining a CAZAC sequence with a segment of a CAZAC sequence.

7. The method according to claim 6, wherein the CAZAC sequence is a Zadoff-Chu sequence.

8. The method according to claim 7, wherein the sequence generation information of the first sequence is an index of a Zadoff-Chu sequence.

9. The method according to claim 7, wherein two different sequences, corresponding to different time-frequency resource occupation modes, whose indexes are r1, r2, are in the sequence group, and the indexes r1 and r2 comply with r1=(k*b1) mod N1 and r2=(k*b2) mod N2; and wherein the same k indicates the two different sequences belong to a same sequence group, N1 and N2 represents lengths of the two sequences respectively, and b1 and b2 comply with an equation b1*N2−b2*N1=1.

10. The method according to claim 9, wherein −N1*0.5<k<N1*0.5.

11. A communication apparatus, comprising: at least one processor and a memory storing program instructions for execution by the processor, wherein the instructions, when executed by the processor, cause the communication apparatus to: identify a sequence group of a cell, wherein the sequence group comprises a plurality of sub-groups, each sub-group comprises at least one sequence, and each sub-group in the sequence group corresponds to a different time-frequency resource occupation mode of the at least one sequence; determine sequence generation information of a first sequence in a first sub-group of the sequence group, based on a time-frequency resource occupation mode corresponding to the first sub-group; and generate, according to the sequence generation information, a second sequence corresponding to the first sequence; wherein, based on the second sequence, a signal is generated for transmission to another communication apparatus, or a signal received from the other communication apparatus is processed.

12. The communication apparatus according to claim 11, wherein the communication apparatus is implemented in a terminal device, and the other communication apparatus is implemented in a network device, and wherein the instructions, when executed by the processor, further cause the communication apparatus to: generate the signal according to the second sequence; and transmit the signal to the network device.

13. The communication apparatus according to claim 11, wherein the communication apparatus is implemented in a network device, the other communication apparatus is implemented in a terminal device, and wherein the instructions, when executed by the processor, further cause the communication apparatus to: receive the signal from the terminal device; and process the received signal based on the second sequence.

14. The communication apparatus according to claim 11, wherein in identifying the sequence group of the cell, the instructions cause the communication apparatus to: determine the sequence group of the cell according to identification information of the cell.



16. The communication apparatus according to claim 11, wherein sequences in the sequence group of the cell comprise one or more of the following: a constant amplitude zero auto-correlation (CAZAC) sequence, a fragment of a CAZAC sequence, and a sequence obtained through combining a CAZAC sequence with a segment of a CAZAC sequence.

17. The apparatus according to claim 16, wherein the CAZAC sequence is a Zadoff-Chu sequence.

18. The apparatus according to claim 17, wherein the sequence generation information of the first sequence is an index of a Zadoff-Chu sequence.

19. The apparatus according to claim 17, wherein two different sequences, corresponding to different time-frequency resource occupation modes, whose indexes are r1, r2, are in the sequence group, and the indexes r1 and r2 comply with r1=(k*b1) mod N1 and r2=(k*b2) mod N2; and wherein the same k indicates the two different sequences belong to a same sequence group, N1 and N2 represents lengths of the two sequences respectively, and b1 and b2 comply with an equation b1*N2−b2*N1=1.

20. A non-transitory computer-readable storage medium storing instructions that, when executed by a processor of a communication apparatus, cause the communication apparatus to: identify a sequence group of a cell, wherein the sequence group comprises a plurality of sub-groups, each sub-group comprises at least one sequence, and each sub-group in the sequence group corresponds to a different time-frequency resource occupation mode of the at least one sequence; determine sequence generation information of a first sequence in a first sub-group of the sequence group based on a time-frequency resource occupation mode corresponding to the first sub-group; and generate, according to the sequence generation information, a second sequence corresponding to the first sequence; wherein, based on the second sequence, a signal is generated for transmission to another communication apparatus, or a signal received from the other communication apparatus is processed.


Application No. 20200014516:

1. A method for a terminal device to communicate with network side equipment in a cell served by the network side equipment, comprising:
 
identifying, by the terminal device, a sequence group of the cell, wherein the sequence group includes a plurality of sub-groups, each sub-group in the sequence group corresponds to a different bandwidth of time-frequency resources, and each sub-group comprises at least one sequence; 

determining, by the terminal device, sequence generation information of a sequence in a sub-group of the sequence group, wherein the sub-group corresponds to a bandwidth of time-frequency resources used by the terminal device; 

generating, by the terminal device, a corresponding sequence according to the sequence generation information; 

generating, by the terminal device, a signal according to the generated sequence; and 

transmitting, by the terminal device, the generated signal to the network side equipment.

2. The method according to claim 1, wherein sequences in the sequence group of the cell comprise one or more of the following: a constant amplitude zero auto-correlation (CAZAC) sequence, a fragment of a CAZAC sequence, and a sequence obtained through combining a CAZAC sequence with a segment of a CAZAC sequence.

3. The method according to claim 2, wherein the CAZAC sequence is a Zadoff-Chu sequence.

4. The method according to claim 3, wherein the sequence generation information of the sequence is an index of a Zadoff-Chu sequence.

5. The method according to claim 2, wherein at least one sequence in the sequence group that corresponds to a first bandwidth of the time-frequency resources has a higher correlation with another sequence in the same sequence group that corresponds to a second bandwidth of the time-frequency resources than with a sequence in another sequence group that corresponds to the second bandwidth 

6. The method according to claim 5, wherein the sequences in the sequence group are base sequences.

7. The method according to claim 3, wherein two different sequences, corresponding to different bandwidths of the time-frequency resources, whose indexes are rl, r2, are in the sequence group, and the indexes ri and r2 comply with rl=(k*b1) mod N1 and r2=(k*b2) mod N2; and wherein the same k indicates the two different sequences belong to a same sequence group, N1 and N2 represents lengths of the two sequences respectively, and b1 and b2 comply with an equation bl*N2-b2*N1=1.

8. The method according to claim 7, wherein -N1*0.5

9. The method according to claim 1, wherein the determining, by the terminal device, the sequence group allocated to the cell comprises: determining, by the terminal device, the sequence group allocated to the cell according to identification information of the cell.

10. A terminal device in communication with network side equipment in a cell served by the network side equipment, comprising: a processor, a memory and a transmitter; wherein the memory is configured to store program instructions for execution by the processor, and the instructions cause the processor to: identify a sequence group of the cell, wherein the sequence group includes a plurality of sub-groups, each sub-group in the sequence group corresponds to a different bandwidth of time-frequency resources, and each sub-group comprises at least one sequence; determine sequence generation information of a sequence in a sub-group of the sequence group, wherein the sub-group corresponds to a bandwidth of time-frequency resources used by the terminal device; generate a corresponding sequence according to the sequence generation information; and generate a signal according to the generated sequence; and wherein the transmitter is configured to transmit the generated signal to the network side equipment.

11. The terminal device according to claim 10, wherein sequences in the sequence group of the cell comprise one or more of the following: a constant amplitude zero auto-correlation (CAZAC) sequence, a fragment of a CAZAC sequence, and a sequence obtained through combining a CAZAC sequence with a segment of a CAZAC sequence.

12. The terminal device according to claim 11, wherein the CAZAC sequence is a Zadoff- Chu sequence.

13. The terminal device according to claim 12, wherein the sequence generation information of the sequence is an index of a Zadoff-Chu sequence.

14. The terminal device according to claim 11, wherein at least one sequence in the sequence group that corresponds to a first bandwidth of the time-frequency resources has a higher correlation with another sequence in the same sequence group that corresponds to a second bandwidth of the time-frequency resources than with a sequence in another sequence group that corresponds to the second bandwidth of the time-frequency resources, and the first bandwidth is different from the second bandwidth.

15. The terminal device according to claim 14, wherein the sequences in the sequence group are base sequences.

16. The terminal device according to claim 12, wherein two different sequences, corresponding to different bandwidths of the time-

17. The terminal device according to claim 16, wherein -N1*0.5

18. The terminal device according to claim 10, wherein, in identifying the sequence group of the cell, the instructions cause the processor to: identify the sequence group of the cell according to identification information of the cell.

19. An apparatus, implemented in a terminal device which is in communication with network side equipment in a cell served by the network side equipment, the apparatus comprising: one or more processors and a memory storing program instructions for execution by the processors, wherein the instructions, when executed by the processors, cause the apparatus to: identify a sequence group of the cell, wherein the sequence group includes a plurality of sub-groups, different sub-group in the sequence group corresponds to a different bandwidth of time-frequency resources, and each sub-group comprises at least one sequence; determine sequence generation information of a sequence in a sub-group of the sequence group, wherein the sub-group corresponds to a bandwidth of time-frequency resources used by the terminal device; generate a corresponding sequence according to the sequence generation information; and generate a signal according to the generated sequence; and control the terminal device to transmit the signal to the network side equipment.

20. The apparatus according to claim 19, wherein sequences in the sequence group of the cell comprise one or more of the following: a constant amplitude zero auto-correlation (CAZAC) sequence, a fragment of a CAZAC sequence, and a sequence obtained through combining a CAZAC sequence with a segment of a CAZAC sequence.

21. The apparatus according to claim 20, wherein the CAZAC sequence is a Zadoff-Chu sequence.

22. The apparatus according to claim 21, wherein the sequences in the sequence group are base sequences.

23. The apparatus according to claim 21, wherein the sequence generation information of the sequence is an index of a Zadoff-Chu sequence.

24. The apparatus according to claim 20, wherein at least one sequence in the sequence group that corresponds to a first bandwidth of the time-frequency resources has a higher correlation with another sequence in the same sequence group that corresponds to a second bandwidth of the time-frequency resources than with a sequence in another sequence group that corresponds to the second bandwidth of the time-frequency resources, and the first bandwidth is different from the second bandwidth.

25. The apparatus according to claim 21, wherein two different sequences, corresponding to different bandwidths of the time-frequency resources, whose indexes are rl, r2, are in the sequence group, and the indexes ri and r2 comply with r =(k*bl) mod N1 and r2=(k*b2) mod N2; and wherein the same k indicates the two different sequences belong to a same sequence group, NI and N2 represents lengths of the two sequences respectively, and bl and b2 comply with an equation bl*N2-b2*N1=1.



27. The apparatus according to claim 19, wherein, in identifying the sequence group of the cell, the instructions cause the processor to: identify the sequence group of the cell according to identification information of the cell.

Patent No.10305661.

1. A method for a user equipment device (UE) to communicate with network side equipment in a cell served by the network side equipment, comprising: 

determining, by the UE, a sequence group allocated to the cell, wherein the sequence group includes a plurality of sequences, and each sequence in the sequence group corresponds to a different bandwidth of time-frequency resources; 

determining, by the UE, sequence generation information of a sequence in the sequence group according to a bandwidth of time-frequency resources used by the UE; 

generating, by the UE, a corresponding sequence according to the sequence generation information; 

generating, by the UE, a signal according to the generated sequence; and 

transmitting, by the UE, the generated signal to the network side equipment. 

2. The method according to claim 1, wherein the sequences in the sequence group comprise one or more of the following: a constant amplitude zero auto-correlation (CAZAC) sequence, a fragment of a CAZAC sequence, and a sequence obtained through combining a CAZAC sequence with a segment of a CAZAC sequence. 

3. The method according to claim 2, wherein the CAZAC sequence is a Zadoff-Chu sequence. 

4. The method according to claim 3, wherein the sequence generation information of the sequence is an index of a Zadoff-Chu sequence. 

5. The method according to claim 2, wherein at least one sequence in the sequence group that corresponds to a first bandwidth of the time-frequency resources has a higher correlation with another sequence in the same sequence group that corresponds to a second bandwidth of the time-frequency resources than with a sequence in another sequence group that corresponds to the second bandwidth of the time-frequency resources, and the first bandwidth is different from the second bandwidth. 

6. The method according to claim 5, wherein the sequences in the sequence group are base sequences. 

7. The method according to claim 3, wherein two different sequences, corresponding to different bandwidths of the time-frequency resources, whose indexes are r1, r2, are in the sequence group, and the indexes r1 and r2 comply with r1=(k*b1) mod N1 and r2=(k*b2) mod N2; and wherein the same k indicates the two different sequences belong to a same sequence group, N1 and N2 represents lengths of the two sequences respectively, and b1 and b2 comply with an equation b1*N2-b2*N1=1. 

8. The method according to claim 7, wherein -N1*0.5<k<N1*0.5. 

9. The method according to claim 1, wherein the determining, by the UE, the sequence group allocated to the cell comprises: determining, by the UE, the sequence group allocated to the cell according to identification information of the cell. 

10. A user equipment device (UE) in communication with network side equipment in a cell served by the network side equipment, comprising: a processor, a memory and a transmitter; wherein the memory is configured to store program instructions for execution by the processor, and the instructions cause the processor to: determine a sequence group allocated to the cell, wherein the sequence group includes a plurality of sequences, and each sequence in the sequence group corresponds to a different bandwidth of time-frequency resources; determine sequence generation information of a sequence in the sequence group according to a bandwidth of time-frequency resources used by the UE; generate a corresponding sequence according to the sequence generation information; and generate a signal according to the generated sequence; and wherein the transmitter is configured to transmit the generated signal to the network side equipment. 

11. The UE according to claim 10, wherein the sequences in the sequence group comprise one or more of the following: a constant amplitude zero auto-correlation (CAZAC) sequence, a fragment of a CAZAC sequence, and a sequence obtained through combining a CAZAC sequence with a segment of a CAZAC sequence. 

12. The UE according to claim 11, wherein the CAZAC sequence is a Zadoff-Chu sequence. 

13. The UE according to claim 12, wherein the sequence generation information of the sequence is an index of a Zadoff-Chu sequence. 

14. The UE according to claim 11, wherein at least one sequence in the sequence group that corresponds to a first bandwidth of the time-frequency resources has a higher correlation with another sequence in the same sequence group that corresponds to a second bandwidth of the time-frequency resources than with a sequence in another sequence group that corresponds to the second bandwidth of the time-frequency resources, and the first bandwidth is different from the second bandwidth. 

15. The UE according to claim 14, wherein the sequences in the sequence group are base sequences. 

16. The UE according to claim 12, wherein two different sequences, corresponding to different bandwidths of the time-frequency resources, whose indexes are r1, r2, are in the sequence group, and the indexes r1 and r2 comply with r1=(k*b1) mod N1 and r2=(k*b2) mod N2; and wherein the same k indicates the two different sequences belong to a same sequence group, N1 and N2 represents lengths of the two sequences respectively, and b1 and b2 comply with an equation b1*N2-b2*N1=1. 

17. The UE according to claim 16, wherein -N1*0.5<k<N1*0.5. 

18. The UE according to claim 10, wherein, in determining the sequence group allocated to the cell, the instructions cause the processor to: determine the sequence group allocated to the cell according to identification information of the cell. 

19. An apparatus, implemented in a user equipment device (UE) which is in communication with network side equipment in a cell served by the network side equipment, the apparatus comprising: one or more processors and a memory storing program instructions 

20. The apparatus according to claim 19, wherein the sequences in the sequence group comprise one or more of the following: a constant amplitude zero auto-correlation (CAZAC) sequence, a fragment of a CAZAC sequence, and a sequence obtained through combining a CAZAC sequence with a segment of a CAZAC sequence. 

21. The apparatus according to claim 20, wherein the CAZAC sequence is a Zadoff-Chu sequence. 

22. The apparatus according to claim 21, wherein the sequences in the sequence group are base sequences. 

23. The apparatus according to claim 21, wherein the sequence generation information of the sequence is an index of a Zadoff-Chu sequence. 

24. The apparatus according to claim 21, wherein two different sequences, corresponding to different bandwidths of the time-frequency resources, whose indexes are r1, r2, are in the sequence group, and the indexes r1 and r2 comply with r1=(k*b1) mod N1and r2=(k*b2) mod N2; and wherein the same k indicates the two different sequences belong to a same sequence group, N1 and N2 represents lengths of the two sequences respectively, and b1 and b2 comply with an equation b1*N2-b2*N1=1. 

25. The apparatus according to claim 24, wherein -N1*0.5<k<N1*0.5. 

26. The apparatus according to claim 20, wherein at least one sequence in the sequence group that corresponds to a first bandwidth of the time-frequency resources has a higher correlation with another sequence in the same sequence group that corresponds to a second bandwidth of the time-frequency resources than with a sequence in another sequence group that corresponds to the second bandwidth of the time-frequency resources, and the first bandwidth is different from the second bandwidth. 

27. The apparatus according to claim 19, wherein in determining the sequence group allocated to the cell, the instructions cause the processors to: determine the sequence group allocated to the cell according to identification information of the cell. 

28. A non-transitory computer-readable storage medium storing program instructions for use by a user equipment device (UE), wherein the UE is in communication with network side equipment in a cell served by the network side equipment, and wherein the program instructions, when executed by the UE, cause the UE to perform a process that comprises: determining a sequence group allocated to the cell, wherein the sequence group includes a plurality of sequences, and each sequence in the sequence group corresponds to a different bandwidth of time-frequency resources; determining sequence generation information of a sequence in the sequence group according to a bandwidth of time-frequency resources used by the UE; generating a corresponding sequence according to the sequence generation information; and generating a signal according 

29. The non-transitory storage medium according to claim 28, wherein the sequences in the sequence group comprise one or more of the following: a constant amplitude zero auto-correlation (CAZAC) sequence, a fragment of a CAZAC sequence, and a sequence obtained through combining a CAZAC sequence with a segment of a CAZAC sequence. 

30. The non-transitory storage medium according to claim 29, wherein the CAZAC sequence is a Zadoff-Chu sequence. 

31. The non-transitory storage medium according to claim 30, wherein the sequence generation information of the sequence is an index of a Zadoff-Chu sequence. 

32. The non-transitory storage medium according to claim 30, wherein at least one sequence in the sequence group that corresponds to a first bandwidth of the time-frequency resources has a higher correlation with another sequence in the same sequence group that corresponds to a second bandwidth of the time-frequency resources than with a sequence in another sequence group that corresponds to the second bandwidth of the time-frequency resources, and the first bandwidth is different from the second bandwidth. 

33. The non-transitory storage medium according to claim 32, wherein the sequences in the sequence group are base sequences. 

34. The non-transitory storage medium according to claim 30, wherein two different sequences, corresponding to different bandwidths of the time-frequency resources, whose indexes are r1, r2, are in the sequence group, and the indexes r1 and r2 comply with r1=(k*b1) mod N1 and r2=(k*b2) mod N2; and wherein the same k indicates the two different sequences belong to a same sequence group, N1 and N2 represents lengths of the two sequences respectively, and b1 and b2 comply with an equation b1*N2-b2*N1=1. 

35. The non-transitory storage medium according to claim 34, wherein -N1*0.5<k<N1*0.5. 

36. The non-transitory storage medium according to claim 28, wherein in determining the sequence group allocated to the cell, the instructions cause the UE to: determine the sequence group allocated to the cell according to identification information of the cell.


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAI M NGUYEN/Primary Examiner, Art Unit 2641